Citation Nr: 1129621	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  04-25 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a right knee injury.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for heart disease.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to November 1972. 

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2004 rating decision in which the RO denied claims for a rating in excess of 10 percent for a right knee disability and for a rating in excess of 30 percent for PTSD.  In March 2004, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2004, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2004.

In an August 2007 decision, the Board granted an increased, 50 percent rating for PTSD, and remanded the claim for an increased rating for residuals of a right knee injury to the RO, via the Appeals Mangement Center (AMC) in Washington, DC, for additional development.  After accomplishing the requested action, the RO continued the 10 percent rating for the right knee disability (as reflected in a January 2008 supplemental SOC (SSOC)), and returned the matter remaining on appeal to the Board for further appellate consideration.

In May 2008, the Board denied a rating in excess of 10 percent for the Veteran's right knee disability.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted the joint motion for remand filed by representatives for parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.  

In a November 2009 decision, the Board once again denied a rating in excess of 10 percent for the Veteran's right knee disability, and the Veteran appealed to the Court.  In May 2010, counsel for VA's Secretary filed a Motion for Remand.  By order dated later that month, the Court granted the motion, vacating the Board's decision and remanding the matter to the Board for further proceedings consistent with the Secretary's motion.

In September 2010, the Board once again remanded the claim for an increased rating for a right knee disability, to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing the requested development, the AMC continued to deny the claim (as reflected in an April 2011 SSOC) and returned the matter to the Board for appellate consideration.

In May 2011, the Veteran submitted additional medical evidence directly to the Board.  The Veteran's representative provided a waiver of initial RO consideration of the evidence in June 2011.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2010).  

The Board's decision addressing the claim for an increased rating for a right knee disability is set forth below.  The claims for service connection for diabetes mellitus and for heart disease, as well as the claim for a TDIU-for which the Veteran has completed the first of two actions required to place these matters in appellate status-are addressed in the remand following the order; these matters are being remanded to the RO, via the AMC.  VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Pertinent to the September 2003 claim for increase, the residuals of the Veteran's right knee injury consist of arthritis with pain, tenderness, stiffness, and noncompensable limitation of extension and flexion; however, there is no medical finding or other persuasive evidence of right knee ankylosis, recurrent subluxation or lateral instability, dislocated semilunar cartilage, or impairment of the tibia or fibula, and there is no other significant functional loss associated with the right knee. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for residuals of a right knee injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes  5003, 5010, 5257, 5260, 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2003 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating for service-connected residuals of a right knee injury, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The March 2004 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2003 letter.  

Post-rating, the June 2004 SOC set forth the criteria for higher ratings for a knee disability.  Thereafter, an August 2007 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the above-described notice, and opportunity for the Veteran to respond, the January 2008 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, private, and VA treatment records, Social Security Administration (SSA) records, and the reports of December 2003, January 2008, and November 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record is warranted.

As regards the November 2010 VA examination conducted pursuant to the Board's September 2010 remand, the Board notes that, while the Board instructed that the examination was to be conducted by a physician (M.D.), this examination was, in fact, performed by a physician assistant.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more than substantially complied with the Board's remand order").  In this case, the Board's instructions have been substantially complied with as the examiner, a physician's assistant, performed the requested review, accomplished the necessary testing, and addressed the questions posed by the remand.  

The Board notes that in a July 2011 informal hearing presentation, the Veteran's representative argued that the Veteran was entitled to a new VA examination, due to newly received medical evidence reflecting a worsening of the Veteran's right knee disability.  The medical evidence described by the representative consisted of an April 2011 record from Westside Orthopedic Group.  The representative stated that the Veteran had started to receive steroid injections, that a diagnosis of "marked posttraumatic osteoarthritis" had been rendered, and that the Veteran may need a knee replacement in the future.  However, this evidence does not reveal a worsening of the Veteran's disability since his November 2010 VA examination.  Previous records from Westside Orthopedic Group (received prior to the Veteran's November 2010 VA examination) reflect that the Veteran occasionally received steroid injections for his right knee.  Additionally, the diagnosis offered by Dr. Lewish in April 2011 (chronic advanced osteoarthritis of the right knee) is identical to the previous diagnosis he offered in June 2010.  The June 2010 record from Westside Orthopedic Group also indicates that a knee replacement may be necessary in the future.  Finally, the representative argued that a new examination should address the Veteran's complaints of right knee instability.  However, as will be further discussed below, the November 2010 VA examination addressed the issue of the Veteran's knee instability.  Thus, the Board finds that the November 2010 VA examination accurately reflects the current severity of the Veteran's right knee disability and is sufficient to adjudicate the claim for increase at this time.    

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with this claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

Historically, by rating action of April 1973, the RO granted service connection for residuals of a right knee injury, and assigned an initial 10 percent rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 (for rating subluxation or instability of the knee), effective November 15, 1972.  In September 2003, the Veteran filed his current claim for an increased rating.  

The service-connected right knee disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating.  38 C.F.R. § 4.27 (2010).  The Veteran's disability is rated, by analogy, to traumatic arthritis.

Under Diagnostic Code 5010, traumatic arthritis is rated as degenerative arthritis under Diagnostic Code 5003, which, in turn, provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved-here, Diagnostic Code 5260 (for limitation of flexion) and 5261 (for limitation of extension); ankylosis of the knee is evaluated under Diagnostic Code 5256.  If the limitation of motion of the specific joint or joints involved is not compensable under the appropriate diagnostic codes, then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a rating of 10 percent requires limitation of flexion of the leg to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.

Under Diagnostic Code 5261, a rating of 10 percent requires limitation of extension of the leg to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.

Standard range of right knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5257, other impairment of the knee, such as recurrent subluxation or lateral instability, is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The VA General Counsel has held that a claimant who has arthritis (resulting in limited or painful motion) and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  The VA General Counsel has further held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-noted legal authority, the Board finds that a rating in excess of 10 percent for the Veteran's residuals of a right knee injury is not warranted at any time pertinent to the claim for increase.

August 2002 VA x-rays of the right knee were interpreted as revealing suspicion of small knee joint effusion and prominent anterior superior patellar degenerative spur of the quadriceps tendon insertion.

An October 2002 VA orthopedic treatment record reflects that, on range of motion testing of the right knee, flexion was to 110 degrees and extension was to 0 degrees.  No instability in the knee was noted.  A suggestion of slight swelling was noted and some crepitant swelling.  Pain was noted with patellar movement.  Recent treatment consisted of conservative care, acetaminophen, and knee brace.  It was noted that the Veteran continued to have rather significant right knee pain which was worse when he stood or walked for a long period of time.  The examiner's assessment was minimal degenerative changes of the right knee and low grade synovitis.  A Synvisc injection was administered into the right knee.

A December 2002 VA medical record indicates that the Veteran complained of pain, swelling and locking of his right knee.  It was noted that the Veteran was obese and ambulated with a slight limp.  A probable torn meniscus in the right knee was assessed.  He took Ibuprofen whenever necessary for pain.

A February 2003 VA medical record notes that the Veteran's pain in his right knee was 5 out of 10 and worse with weightbearing.  The knee did not lock or give out completely, but the Veteran had a sensation that the knee wanted to give out.  He had difficulty descending stairs.  He related that his knee pain was anterior, diffusely, and sometimes more focal, medially.  His gait was slightly antalgic and favored the left and right lower extremity at times.  Examination of the right knee revealed no erythema, no edema, and it was not warm to touch.  Range of motion was 0 to 125 degrees with pain with extreme flexion anteriorly and medially.  Impression was chondromalacia of the patella and probable osteoarthritis.  There was no evidence of a meniscal tear.

May 2003 VA x-rays of both knees revealed significant narrowing of the left knee lateral joint space with associated osteophytic spurring and subchondral sclerosis.  No other abnormality was identified.

September 2003 VA medical records reflect the Veteran's continued complaints of right knee pain despite a cortisone injection.  The Veteran complained of increased pain with ambulation.  Range of motion of the right knee was recorded as extension to 0 degrees and flexion to 110 degrees.  The examiner assessed right knee pain and degenerative changes.  A knee brace was reinstituted.

A December 2003 VA orthopedic clinic medical record notes the Veteran's third Synvisc injection and that he continued to have rather significant right knee pain.  There was no significant abnormality of color or deformity of the knee.  Palpation of the right knee elicited no abnormality of temperature.  Some crepitance, tenderness and swelling were noted.  The examiner assessed osteoarthritis of the right knee.

On December 2003 VA examination, the Veteran complained of daily pain, weakness, stiffness, and lack of endurance, but noted that the knee had not given way or locked.  He denied any surgeries and dislocations or use of a cane or brace.  He took Tylenol whenever necessary for his pain and had two cortisone shots in the past without any improvement.  On physical examination, flexion of the right knee was to 90 degrees and extension was full, to 0 degrees.  The right knee fatigued after repetitive movements after about one and one-half minutes.  The Veteran could extend the knee against resistance, but that created discomfort over the medial aspect.  Moderate effusion in the right knee was noted and the patella was tender on palpation with some pain with movement.  There was medial joint line tenderness and tenderness over the medial collateral ligament.  The joints were intact when stressed with pain over the medial aspect.  The VA examiner diagnosed a right knee disability with the Veteran in obvious discomfort; the knee was fatigued after repetitive motions with increased pain and the Veteran had an antalgic gait with walking.

A March 2004 VA orthopedic clinic medical record indicates that the Veteran decided against further Synvisc injections after he experienced a flushed feeling after his third injection the previous December.  He reported a slight improvement in extending his knee, but said that he still awoke at night with pain.  On passive range of motion, extension was to 0 degrees and flexion was 110 degrees.  On active range of motion, extension was to minus 20 degrees and flexion to 90 degrees.  Pain was noted to medial tibial plateau on palpation and no crepitus was appreciated.

An April 2004 VA physical therapy note reflects that the Veteran was referred to physical therapy for right knee pain.  Range of motion of the right knee was recorded as to 0 degrees on extension and to 100 degrees on active flexion; and to 0 degrees on extension and to 110 degrees on passive flexion.  The Veteran reported moderate difficulty with ascending and descending stairs and severe difficulty with walking more than 100 feet before feeling discomfort and needing to sit down.  He had moderate difficulty with sitting more than 30 minutes.  He reported pain with extension of the right knee along the medial joint line.  X-rays of the right knee showed chondromalacia and some spurring.  It was noted that the Veteran had severe difficulty ambulating because of knee and back pain.  The physical therapist assessed decreased functional activity secondary to possible meniscus involvement on the right and arthritis to the joint line and on the back of the patella.  Lateral translation of the right patella caused some clicking.  Ambulation with a straight cane decreased the amount of weight through the right lower extremity, though the Veteran still displayed gait deviation.  The therapist also had the Veteran ambulate with a Rollator and the Veteran was able to support more of his body weight through his upper extremity and decrease weightbearing through the lower extremity.  This provided a more normal gait pattern.  The Veteran was issued a straight cane as a Rollator was not available.

May 2004 VA physical therapy records indicate that the Veteran undertook some physical therapy classes for his right knee.  Though his strength had not changed, the Veteran was able to tolerate 10 pounds for knee flexion and extension without discomfort.  Swelling was still noted in the right knee.

The report of a May 2004 medical examination for SSA purposes notes a history of bilateral knee pain; knee extension to 0 degrees bilaterally, knee flexion to 110 degrees bilaterally as well as bilateral patella grind and medial and lateral joint line tenderness of both knees; and a diagnosis of probable underlying significant bilateral knee osteoarthritis.

An August 2005 VA physical therapy note reflects that the Veteran was referred for a knee brace.  The Veteran reported right knee pain and instability.  The examiner noted that the Veteran was wearing a Don Joy brace on his left knee.  On examination, there was some tenderness and pain on valgus stress testing.  There was no obvious instability or swelling.  Range of motion testing revealed full extension and slightly limited flexion (due to pain).  The examiner also noted moderate crepitations.  The Veteran was issued a knee brace.

A March 2007 VA outpatient note reflects that the Veteran complained of right knee pain and instability.  He noted that he had previously been administered Synvisc injections, but that they did not improve his condition.  The assessment was chondromalacia of patella.

On January 2008 VA examination, the Veteran complained of constant right knee pain, weakness, stiffness, swelling, heat, instability or giving way, and fatigability or lack of endurance.  He said that his knee was drained once a year.  He reported buckling in his knee five times within the past year.  Flare ups of joint disease appeared to be precipitated by walking and he could not climb stairs during a flare-up.  He was not taking any medications at this time.  The Veteran reported pressure and pain in his right knee when going down stairs.  There were no episodes of dislocation or recurrent subluxation and no constitutional symptoms of inflammatory arthritis.  He told the examiner that before he retired, it was hard to work when he lifted things and because he was on his feet for long periods of time.  It was noted that the Veteran needed to lose weight before knee replacement surgery.

On physical examination, there was no swelling or erythema to the right knee and no effusion was noted.  Range of motion was recorded as flexion to 110 degrees (out of 140 degrees), with pain throughout the entire range of motion, and extension to 0 degrees.  The examiner noted that pain began at minus 20 degrees to 0 degrees.  On repetition, the Veteran maintained the above range of motion with some fatigue and increased pain.  He appeared to have good strength in the leg and could push against resistance, but had increased pain and felt pressure sensation over the anterior aspect of the knee.  The Veteran did not use a cane for ambulation, had a slow gait, and appeared to favor the right leg somewhat with slowed movement.  X-rays of right knee showed osteoarthritic changes most prominent in the medial joint space compartment with no evidence of fracture or dislocation.

The examiner diagnosed osteoarthritis of the right knee.  He also noted that the Veteran did not have excessive fatigability but did show increased fatigue with repetitive use.  There was no incoordination.  The Veteran had a considerable amount of pain throughout the range of motion at minus 20 degrees to 0 degrees on leg extension.  The examiner noted that there was no additional loss of motion, weakened movement, excessive fatigability or incoordination during repetitive range of motion (although the Veteran had increased pain), and there was no recurrent subluxation or lateral instability present.

Private treatment records from Westside Orthopedic Group, dated from March 2008 through June 2010, reveal complaints of right knee pain, tenderness, and stiffness.  Dr. Lewish indicated that the Veteran had undergone Depo Medrol injections for his right knee.  On examination, he noted that the Veteran had a stable gait with a mild limp; no instability of the right knee was noted.  The physician's impression was chronic advanced right knee osteoarthritis.  On testing, the Veteran's right leg range of motion was, 0 to 92 degrees (March 2008), 0 to 105 degrees (April 2008), 0 to105 degrees (May 2008), 0 to 110 degrees (November 2008), 0 to 115 degrees (March 2009), and 0 to 15 degrees (June 2010).  The physician also noted some additional limitation of motion due to tightness and mild pain.  The impression was advanced right knee osteoarthritis.  Dr. Lewish also indicated that the Veteran may need to undergo a knee replacement in the future.

The Veteran was afforded an additional VA examination in November 2010.  The Veteran complained of stiffness, weakness, pain, swelling, tenderness, effusions, and some giving way.  No instability, incoordination, locking, dislocation, subulxation, or flare-ups were reported.  The Veteran walked with an antalgic gait and the examiner noted that he used a cane and brace frequently.  On examination, there was edema, tenderness, crepitation, and grinding.  Range of motion findings revealed active range of motion of 0 degrees extension to 55 degrees flexion and 0 degrees extension to 80 degrees flexion was achieved with further encouragement.  The examiner stated that pain associated with the range of motion began at about 50 degrees.  There was no objective evidence of any additional limitation with repetitive motion.  

On examination, there was only mild weakness and the examiner noted that no instability or subluxation of the right knee was present.  The diagnosis was degenerative joint disease of the right knee.

An April 2011 treatment report from Westside Orthopedic Group reflects complaints of chronic right knee pain, some tenderness, and stiffness.  On examination, the Veteran's gait was stable.  There was a small effusion and some crepitus noted.  Range of motion testing revealed active range of motion from 5 degrees extension to 112 degrees flexion, limited by pain.  Stress testing revealed no ligament instability.  The impression was chronic advanced osteoarthritis of the right knee.

Collectively, the aforementioned medical evidence reflects that the Veteran's right knee flexion has been limited, at most, to 55 degrees (with pain beginning at 50 degrees).  While, on a single occasion in June 2010, the Veteran's active range of motion flexion was recorded to 15 degrees, this is incongruent with the other range of motion test results of record.  Range of motion test results conducted prior to and following June 2010 reveal flexion limited to no more than 55 degrees.  Significantly, on VA examination in November 2010, the Veteran had flexion to 55 degrees (with pain beginning at 50 degrees) and an April 2011 private treatment record revealed flexion to 112 degrees.  Thus, the weight of the competent medical evidence is against assignment of a separate, compensable rating based on limitation of flexion (which requires flexion limited to 45 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.

Similarly, while, in March 2004, the Veteran's passive range of motion was recorded as to minus 20 degrees, all other range of motion testing has revealed extension to 0 degrees (normal) or to 5 degrees (on one occasion), which are both noncompensable.  Significantly, on examination in November 2010, the Veteran demonstrated full extension (to 0 degrees) and an April 2011 private treatment report revealed extension to 5 degrees.  Thus, the weight of the competent medical evidence is against assignment of a separate, compensable rating based on limitation of extension (which requires extension limited to 10 degrees).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Given the objective findings of decreased (albeit, noncompensable) right knee flexion and extension, decreased strength, and tenderness, and the Veteran's complaints of pain and stiffness, the RO appropriately assigned a 10 percent rating for residuals of a right knee injury, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010 (for rating arthritis).  However, no more than a 10 percent rating is assignable under Diagnostic Code 5003 for arthritis affecting a major joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.

Specifically as regards the DeLuca factors (identified and addressed above), the Board notes that the record indicates that pain was associated with the Veteran's range of motion.  On January 2008 VA examination, the examiner noted that the Veteran could perform full right knee extension, but from minus 20 degrees to 0 degrees with significant pain, and noted that the Veteran's right knee range of motion test results showed some change after repetitive motion testing for pain, weakness, and fatigability.  On November 2010 VA examination, although the Veteran's performed flexion to 55 degrees and to 80 degrees, the examiner indicated that the Veteran's flexion was further limited by pain to 50 degrees.  However, as indicated, the criteria under the General Rating Formula are applied with or without symptoms such as pain, and during the various VA examinations, the Veteran was able to accomplish the range of motions indicated above.  Even considering the January 2008 VA examiner's findings of change after repetition, there simply is no medical evidence that the Veteran's pain, weakness, or fatigability is so disabling as to actually or effectively limit knee motion to such an extent as to warrant assignment of a higher rating under either Diagnostic Code 5260 or 5261.  Significantly, the January 2008 VA examiner noted that on repetition, the Veteran maintained the previously achieved extension and flexion, thus, the additional pain, weakness, and fatigability observed did not cause any additional limitation of motion.  Further, the November 2010 VA examiner likewise concluded that there was no evidence of additional limitation of motion with repetition.    

The Board also finds that an additional rating for recurrent subluxation or lateral instability of the right knee under Diagnostic Code 5257 is not warranted.  As noted in the joint motion, there is evidence that the Veteran has used various assistive devices at various times pertinent to the claim for increase (see Joint Motion, pp. 3-4); indeed, the report of the most recent November 2010 VA examination includes references to both the use of a cane for ambulation and a knee brace.  Moreover, the report of the January 2008 VA examination reflects the Veteran's complaint that his knee buckles and on examination in November 2010 the Veteran complained of his knee "giving way".  However, when considered in light of the remaining record, this evidence, without more, does not persuasively establish that the Veteran is entitled to a separate, compensable rating for right knee instability.  

In fact, the more probative evidence of record shows there has been no recurrent subluxation or lateral instability.   The Veteran was prescribed a cane in 2004 for gait problems.  Moreover, while the Veteran has also used a knee brace, none of the objective evidence references giving way of the knee, and no instability has been found on examination.  Indeed, on January 2008 VA examination, anterior and posterior drawer sign tests were negative, and Lachman's test was negative, all of which support the examiner's explicit finding of no recurrent subluxation or lateral instability.  Additionally, X-rays revealed no evidence of dislocation or fracture.  The November 2010 VA examiner also found no evidence instability or subluxation on examination.  Moreover, the medical records from Westside Orthopedic Group indicate that the Veteran's right knee was stable to stress testing and there was no evidence of gross ligament instability. 

Therefore, while the Board has considered the Veteran's assertions as to his right knee symptoms-which he is certainly competent to provide (see, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993))-such are not considered more probative than the objective medical evidence, to particularly include the January 2008 and November 2010 VA examination reports, which address the question of whether the Veteran actually experiences recurrent subluxation or lateral instability-distinct medical conditions that may warrant a separate rating.  In this regard, the Board emphasis that diagnosis of a particular condition is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  The Veteran is not shown to have the appropriate medical training and expertise to render a persuasive opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Here, the January 2008 and November 2010 VA examiners considered the Veteran's complaints but, after conducting an examination with relevant testing, determined there was no lateral instability or recurrent subluxation.  This is the more probative evidence with regard to whether the Veteran's right knee disability manifests such a characteristic.  Moreover, there is no medical evidence supporting a diagnosis of recurrent subluxation or lateral instability.  Thus, the Board finds that a separate rating is not warranted under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Furthermore, no other diagnostic code provides a basis for assignment of a rating in excess of 10 percent for the right knee.  Disabilities of the knee and leg are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5263; however, the majority of these diagnostic codes simply do not apply to the Veteran's service-connected knee disability.  As it is neither contended nor shown that the Veteran's service-connected residuals of a right knee injury involves ankylosis, dislocated semilunar cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum, there is no basis for assignment of any higher rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263.  See 38 C.F.R. § 4.71a.  

The Veteran's right knee disability also is not shown to involve symptoms that would warrant evaluating the disability under any other provision of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's residuals of a right knee injury, pursuant to Hart, and that the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for residuals of a right knee injury is denied.


REMAND

The claims file reflects that in a March 2010 rating decision, the RO denied the Veteran's claims for service connection for diabetes mellitus and for heart disease and denied the claim for a TDIU.  In April 2010, the Veteran filed a statement disagreeing with the RO's denial of the claims for service connection for diabetes mellitus and for heart disease.  In June 2010, the Veteran filed a statement disagreeing with the RO's denial of the claim for a TDIU.  By filing a timely NOD, the Veteran has initiated appellate review on these issues; however, the RO has yet to issue a SOC with respect to these claims, the next step in the appellate process.  See 38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  Consequently, these matters must be remanded to the RO for the issuance of an SOC.  Id.  The Board emphasizes, however, that to obtain appellate review of any matters not currently in appellate status; a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2010).

Accordingly, these matters are hereby REMANDED to RO, via the AMC, for the following action:

The RO must furnish to the Veteran and his representative a SOC with respect to the March 2010 denial of the claims for service connection for diabetes mellitus and for heart disease and denial of the claim for a TDIU, along with a VA Form 9, and afford them the appropriate opportunity to submit a substantive appeal perfecting an appeal on these issues.

The Veteran and his representative are hereby reminded that to obtain appellate review of any matter not currently in appellate status, a timely appeal must be perfected-as regards the matters of service connection for diabetes mellitus and for heart disease, and the matter of entitlement to a TDIU, within 60 days of the issuance of the SOC.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


